Appeal by the claimants from an order of the Court of Claims, entered October 19, 1971, upon a decision of that court which order granted in part a motion by the claimants made pursuant to the provisions of article 31 of the CPLR (CPLR 3102, subd. [f]). The claims seek damages resulting from personal injuries suffered by Barbara Levy and her infant daughter of the same name when a large tree fell striking them at the Lake Tiorati picnic area in the Harriman State Park. In our opinion, the Court of Claims improvidently exercised its discretion in limiting the scope of disclosure to a time period of two years prior to the date of the accident and to the specific area where the accident allegedly occurred. Order modified, on the law and the facts, without costs, by deleting the words “two year period” contained in the first ordering paragraph and substituting therefor “ three year period ”; by deleting subdivision (a) of the fourth ordering paragraph and substituting therefor “by producing in its entirety the ‘ Oak Decline Study; by deleting the words “two years” contained in subdivisions (b), (c), (d), and (e) of the fourth ordering paragraph and substituting therefor “ three years ”; and by deleting the restriction “which relate directly to the specific area which this incident allegedly occurred” contained in the sixth ordering paragraph, and, as so modified, affirmed. Herlihy, P. J., G-reenblott, Cooke, Sweeney and Reynolds, JJ., concur.